Case 2:20-cr-00241-ES Document1 Filed 10/01/19 Page 1 of 6 PagelD: 1

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA : Honorable Leda Dunn Wettre
Mag. No. 19-8328
Vv.

CRIMINAL COMPLAINT
PATRICK B. SNOOP

I, Anthony Czajkowski, being duly sworn, state the following is true and
correct to the best of my knowledge and belief:
SEE ATTACHMENT A

I further state that I am a Special Agent with the Federal Bureau of
Investigation, and that this complaint is based on the following facts:

SEE ATTACHMENT B

continued on the attached page and made a part hereof:

Special Agent Anthony Czajkowski
Federal Bureau of Investigation

 

Sworn to before me and subscribed in my presence,
October 1, 2019 in Newark, New Jersey

 

Hone BLE LEDA DUNN WETTRE
UNITED STATES MAGISTRATE JUDGE
Case 2:20-cr-00241-ES Document1 Filed 10/01/19 Page 2 of 6 PagelD: 2

ATTACHMENT A

COUNT ONE
(Wire Fraud)

From in or about March 2016 through in or about July 2019, in Union
County, in the District of New Jersey and elsewhere, the defendant,

PATRICK B. SNOOP

did knowingly and intentionally devise a scheme and artifice to defraud and to
obtain money and property by means of materially false and fraudulent
pretenses, representations, and promises, and, for the purpose of executing such
scheme and artifice, transmitted and caused to be transmitted by means of wire
communications in interstate commerce certain writings, signs, signals,
pictures, and sounds.

In violation of Title 18, United States Code, Section 1343.
Case 2:20-cr-00241-ES Document1 Filed 10/01/19 Page 3 of 6 PagelD: 3

FORFEITURE ALLEGATIONS

1, The allegations contained in this Complaint are re-alleged and
incorporated by reference as though set forth in full herein for the purpose of
alleging forfeiture pursuant to Title 18, United States Code, Section
982(a)(2){A).

2. Upon conviction of the offense in violation of Title 18, United States
Code, Section 1343 charged in this Complaint, defendant PATRICK B. SNOOP
shall forfeit to the United States, pursuant to Title 18, United States Code,
Section 982(a)(2)(A), any and all property constituting or derived from any
proceeds the defendant obtained directiy or indirectly as a result of the
commission of said offense, and all property traceable thereto.

Substitute Assets Provision

3. If any of the above-described forfeitable property, as a result of any
act or omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party,

c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be
divided without difficulty,

it is the intent of the United States, pursuant to Title 21, United States Code,
Section 853(p), as incorporated by Title 18, United States Code, Section 982(b),
to seek forfeiture of any other property of said defendant up to the value of the
above forfeitable property.
Case 2:20-cr-00241-ES Document1 Filed 10/01/19 Page 4 of 6 PagelD: 4

ATTACHMENT B

I, Anthony Czajkowski, am a Special Agent with the Federal Bureau of
Investigation. I am fully familiar with the facts set forth herein based on my
own investigation, my conversations with other law enforcement officers, and
my review of reports, documents, and photographs of the evidence. Where
statements of others are related herein, they are related in substance and part.
Because this complaint is being submitted for a limited purpose, I have not set
forth each and every fact that I know concerning this investigation. Where |
assert that an event took place on a particular date, I am asserting that it took
place on or about the date alleged.

BACKGROUND
1. At all times relevant in this complaint:

a. Company A was a custom furniture distributor based in
Union, New Jersey.

b. Company B was the payroll servicer for Company A.
According to representatives of Company B, data entered into Company B’s
online portal was sent to computer servers in Georgia and South Dakota.

Cc. Defendant PATRICK B. SNOOP (“defendant SNOOP”) was
employed by Company A as an office manager of accounting (“bookkeeper”).
Beginning in November 2015, defendant SNOOP’s duties included overseeing
all of Company A’s financial matters, including managing Company A’s
financial records and payments. Additionally, defendant SNOOP managed
Company A’s payroll by utilizing payroll services that were provided by
Company B.

2. As set forth in more detail below, there is probable cause to believe
that defendant SNOOP engaged in a fraudulent scheme to embezzle
approximately $494,373.37 dollars from Company A by using his bookkeeper
position to fraudulently enhance his salary by misrepresenting his salary to
Company B.
Case 2:20-cr-00241-ES Document1 Filed 10/01/19 Page 5 of 6 PagelD: 5

THE SCHEME TO DEFRAUD

3. From in or around March 2016 to in or around July 2019,
defendant SNOOP used his position as the bookkeeper at Company A to falsify
his salary to Company A’s payroll servicer, Company B, in order to fraudulently
obtain approximately $494,373.37 dollars.

4, In or around November of 2015, Company A hired defendant
SNOOP to serve as the company’s bookkeeper. Defendant SNOOP’s salary was
set at $55,000 dollars a year and then later adjusted to $60,000 a year.
Defendant SNOOP’s exclusive duties included contacting Company B through
an online portal using a unique online identification and inputting the salaries
of Company A employees, including himself. Company B retained digital
records of all of defendant SNOOP’s payroll adjustments from 2016 to 2019.

5. Company A conducted an internal review of its payroll activity with
Company B and discovered defendant SNOOP made several unauthorized
inflations to his salary. Records from Company B revealed that in or around
March of 2016, defendant SNOOP used his online portal access to inflate his
annual salary to approximately $75,799.88 dollars. In or around May of 2016,
defendant SNOOP used his online portal access to inflate his annual salary to
approximately $106,999.88 dollars. In or around November of 2016, defendant
SNOOP used his online portal access to inflate his annual salary to
approximately $158,999.88 dollars. In or around December of 2016, defendant
SNOOP used his online portal access to inflate his annual salary to
approximately $190,199.88 dollars. In or around April of 2017, defendant
SNOOP used his online portal access to inflate his annual salary to
approximately $242,199.88 dollars. According to information provided by
Company A, defendant SNOOP was not authorized to have an annual salary
higher than $60,000 during his employment with Company A.

6. On or about July 12, 2016, defendant SNOOP used his online
portal access to lower his annual salary back to $60,000 dollars. On or about
July 16, 2019, defendant SNOOP was terminated by Company A. On or about
August 1, 2019, a Company A representative contacted defendant SNOOP and
inquired, in substance and in part, why defendant SNOOP’s quarterly tax
forms with the company specified defendant SNOOP made approximately
$60,000 dollars in the first quarter of 2019. Defendant SNOOP responded by
suggesting the amount specified on the quarterly tax form was an error.
Case 2:20-cr-00241-ES Document1 Filed 10/01/19 Page 6 of 6 PagelD: 6

7. According to Company A, defendant SNOOP’s embezzlement
scheme caused Company A to release the following approximate sums of
money to defendant SNOOP:

 

 

 

 

 

 

Year Approximate Total of =
Embezzled Funds
2016 $43,422.98
2017 $170,642.88
2018 $182,199.88
2019 $98,107.63
TOTAL $494,373.37

 

 

 

 
